Order entered September 24, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00170-CR
                                       No. 05-18-00171-CR

                          JASON DANIEL STRICKLAND, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F15-76631-V, F16-00834-V

                                             ORDER
         Before the Court is appellant’s September 19, 2018 third motion to extend the time to file

his brief. We GRANT the motion and ORDER appellant’s brief filed as of the date of this

order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE